Citation Nr: 9914706	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  98-07 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to an increased disability rating for chronic 
low back strain, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1974 
to April 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Winston-Salem, North Carolina regional office (RO) which, 
among other things, denied service connection for a left knee 
disability and denied an increased rating for low back 
strain.


FINDINGS OF FACT

1.  A left knee disability, defined as post-operative 
anterior cruciate ligament (ACL) repair and degenerative 
changes of the patellofemoral joint, is etiologically related 
to the veteran's service-connected low back strain.  

2.  Low back strain is manifested by marked limitation of 
forward bending with narrowing of a disc space.


CONCLUSIONS OF LAW

1.  A left knee disability, defined as post-operative ACL 
repair and degenerative changes of the patellofemoral joint, 
is proximately due to, or the result of, service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).  

2.  A 40 percent disability rating for low back strain is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a (Diagnostic Code 5295) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Knee

According to applicable laws and regulations, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(d) (1998).  Additionally, pertinent 
regulations provide that service connection will be granted 
for a disability which is proximately due to, or the result 
of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (1998).  

At a personal hearing conducted in February 1999, the veteran 
testified that he ran during his active military duty as part 
of his physical fitness test and his duties as a supervisor 
of the remedial physical therapy program for overweight 
servicemen.  Hearing transcript (T.) at 11-12.  He also 
testified that, although he had no documentation, his left 
knee first "popped out" in 1976 or 1977.  T. at 11-12, 
14-15.  Thereafter, his left knee occasionally "pop[ped] 
out," particularly if he "tried to do something that was 
real active."  T. at 15.  According to the veteran's 
testimony, he now has constant problems with his left knee.  
T. at 12.  Prior to undergoing ACL surgery, he would fall to 
the ground when his knee "pop[ped] out."  Following the ACL 
surgery, his left knee no longer "giv[es] . . . way," but 
continues to lock.  T. at 12.  

The veteran has argued in the alternative that the left knee 
disability is directly related to his already service-
connected back condition.  T. at 12-14.  Specifically, the 
veteran testified that, because of his back problems, he was 
taught to depend more on his knees and, therefore, to use his 
legs to do most of his lifting.  T. at 12-13.  

The service medical records are negative for complaints of, 
treatment for, or findings of a left knee disability.  In 
particular, a May 1976 transfer examination, as well as a 
March 1980 separation examination, demonstrated that the 
veteran's lower extremities were normal.  Neither of these 
examinations reflected complaints of, treatment for, or 
findings of a left knee disability.  

In support of his claim, the veteran submitted copies of 
statements from two fellow servicemen.  According to a March 
1998 statement, a fellow serviceman explained that the 
veteran had worked on his staff during service; that, as part 
of the veteran's responsibilities, he physically led the 
battalion's Remedial Physical Fitness Program, and that, as a 
result of these duties, the veteran performed more than twice 
the amount of physical training required of an active duty 
Marine.  This supervisor also stated that, just prior to his 
departure from that command, the veteran began "to have a 
lot of problems with his knee."  It was felt that the 
veteran's knee problems were the direct result of the 
"significant amount of physical training he had done as part 
of his assigned duties as the Battalion Training NCO."  

In another March 1998 statement, a fellow serviceman, who was 
also one of the veteran's supervisors, explained that, during 
the veteran's last (fourth) year of responsibility as the 
head of the remedial physical training program, he began to 
experience knee pain.  The supervisor stated that, although 
the veteran was told to go to sick call, he refused to do so 
because of his "extreme dedication to duty," as well as his 
refusal to "let his fellow Marines and Sailors down."  In 
addition, this supervisor expressed his opinion that the 
veteran's knee problems were the "result of his excessive 
amount of calisthenics and running [which were] required as 
the Battalion's Training NCO."  

According to post-service medical records which have been 
obtained and associated with the claims folder, at a VA 
examination conducted in December 1986, the veteran reported 
having "[b]ack problems, [which] get[] down in [his] left 
knee."  Physical evaluation demonstrated full range of 
motion of the veteran's left knee.  

Subsequently, in April 1992, the veteran complained of 
tenderness in his left knee.  In March 1995, when the veteran 
sought treatment for complaints of a long history of low back 
pain, he also reported that, one week prior to the treatment 
session, his left knee "gave out."  In December 1995, the 
veteran complained of increasing instability of his left 
knee.  Examination of the veteran's left knee demonstrated 
minimal effusion, positive medial joint line tenderness, but 
no lateral joint line tenderness.  With the examiner's 
recommendation that an ACL tear of the left knee be ruled 
out, the veteran was scheduled for magnetic resonance 
imaging.  

In March 1996, the veteran continued to complain of chronic 
pain and instability of his left knee.  In November and 
December 1996, he complained of left knee pain and effusion.  
X-rays taken of the veteran's left knee showed mild 
degenerative changes but no acute bony changes.  The 
examining physician diagnosed internal derangement of the 
left knee.  

In January 1997, the veteran underwent a diagnostic and 
operative arthroscopy of the left knee and partial medial 
meniscectomy.  His discharge diagnoses included a complete 
chronic anterior cruciate ligament tear, a horizontal 
cleavage tear of the posterior horn of the medial meniscus, 
and minimal degenerative changes of the patellofemoral joint.  
Subsequently prepared medical records, dated from February to 
April 1997, reflect the veteran's participation in a 
strengthening program for his left ACL deficient knee.  By 
March 1997, the veteran had regained full flexion of his left 
knee and was lacking only five degrees of extension of this 
joint.  The veteran expressed his belief that, because he was 
independently performing exercises at home and at the gym, 
fee basis therapy was no longer required.  An April 1997 
medical record included complaints of pain when walking on 
stairs as well as findings of improvement in strengthening 
exercises and extension range of motion.  

Additional medical reports dated in June 1997 indicate that 
the strength of the veteran's left knee was found to be 
improving, despite his complaints of soreness in this joint.  
In a January 1999 report, the veteran's private physician 
expressed his opinion that the surgery that the veteran 
underwent on his left knee was successful, but noted that the 
veteran had problems squatting and rising due to his left 
knee.  The pertinent diagnosis was described as 
post-operative left knee ACL repair.  

In a February 1999 report, a physical therapist expressed her 
opinion that "it is likely that . . . [the veteran] 
traumatized his knees from the lifting technique required 
because of his back problem."  The physical therapist 
explained that the lifting technique taught to patients with 
back problems similar to those experienced by the veteran 
required bending and straightening of the knees.  In support 
of this opinion, the physical therapist attached copies of 
medical treatises that discuss a lifting technique designed 
to minimize stress on the lumbar spine.  

The Board acknowledges the veteran's contentions, which are 
supported by lay statements from his in-service supervisors, 
that his left knee problems began during his active duty as a 
result of his in-service responsibilities.  Importantly, 
however, the fact remains that the first medical evidence 
suggestive of left knee pathology is in December 1986 
(approximately six-and-a-half years after the veteran's 
discharge from active duty), when the veteran referred to his 
left knee at a VA examination.  Subsequent medical records 
reflect the veteran's complaints of instability of, and 
tenderness in, his left knee.  Significantly, a left knee 
disability was not diagnosed until late 1996, when X-rays 
taken of the veteran's left knee showed mild degenerative 
changes, and an examining physician diagnosed internal 
derangement of the left knee.  

Current diagnoses include post-operative left knee ACL repair 
and minimal degenerative changes of the patellofemoral joint.  
Significantly, the claims folder contains no competent 
evidence attributing the veteran's current left knee 
disability to his active duty or to an event coincident 
therewith.  In other words, no one with sufficient expertise 
has provided an opinion that the veteran's current left knee 
disorder is traceable to his military service, either having 
its onset during service or as the product of continued 
symptoms since service.  (In fact, competent medical evidence 
which has been obtained and associated with the claims folder 
does not reflect the presence of a left knee disability until 
late 1996, more than 16 years after the veteran's discharge 
from service.)  The post-service lay statements from the 
veteran's military supervisors, which discuss the etiology of 
his knee problems, do not constitute competent evidence of an 
association between the veteran's current left knee problems 
and his active duty, or an event coincident therewith.  See 
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992) (a lay 
person is not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause).  
Nevertheless, other grounds for granting service connection 
exist.

Specifically, the claims folder contains a medical report 
which includes an opinion associating the veteran's current 
left knee pathology to his low back.  In the February 1999 
report, a physical therapist expressed her opinion that the 
veteran likely traumatized his knees as a result of the 
lifting technique he was required to perform because of his 
back problem.  The physical therapist explained that this 
lifting technique required bending and straightening of the 
knees and was designed to minimize stress on the lumbar 
spine.  Copies of the medical treatises, which the physical 
therapist attached to her report, confirm the steps involved 
in, as well as the purpose of, this lifting technique.  
Significantly, in a report dated in the previous month, the 
veteran's private physician had noted that the veteran had 
had problems at the examination on squatting and rising 
because of his left knee.  Based on this medical evidence, 
and with resolution of doubt in the veteran's favor, 
38 U.S.C.A. § 5107, the Board concludes that the evidence 
warrants the grant of service connection for a left knee 
disability, defined as post-operative ACL repair and 
degenerative changes of the patellofemoral joint, as 
secondary to his service-connected chronic low back strain.  
38 C.F.R. § 3.310.

Low Back

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

Currently, the veteran's service-connected low back 
disability, which is defined as chronic low back strain, is 
evaluated as 20 percent disabling.  Diagnostic Code 5295 
provides criteria by which impairment of the low back 
resulting from lumbosacral strain may be evaluated.  
According to this Code, evidence of lumbosacral strain with 
muscle spasm on extreme forward bending, or unilateral loss 
of lateral spine motion in the standing position, warrants 
the assignment of a 20 percent disability evaluation.  
38 C.F.R. § 4.71a, Code 5295 (1998).  Evidence of severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, and loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion will result in the 
assignment of a 40 percent disability rating.  Id.  

Throughout the current appeal, the veteran has maintained 
that his service-connected low back strain symptoms have 
increased in severity.  In particular, he testified at the 
February 1999 personal hearing that he has had continuous 
back problems since his active military duty and that, 
because of his current symptomatology, he is now having to 
visit his physician more often.  T. at 4-5.  Specifically, 
the veteran described pain that required medication, and the 
need for a corset and physical therapy.  T. at 5-7, 9-10.  
According to the veteran's testimony, as a result of this 
daily pain, which runs down both of his legs to the bottom of 
his feet, he can lift "[v]ery little."  T. at 7, 10.  

According to the medical records which have been obtained and 
associated with the claims folder, the veteran was treated 
for acute lumbosacral strain in March 1989.  In November 
1991, the veteran reported that he had had a long history of 
chronic lumbosacral strain and intermittent acute episodes of 
low back pain without radiculopathy.  However, he stated 
that, over the previous year, he had experienced increased 
episodes of numbness in his right lower extremity and foot 
with intermittent muscle spasm and cramps in his right calf.  
He described the numbness as transient, occurring most often 
when sitting, and being relieved by standing.  The examiner 
noted that the veteran held his back "very stiffly" and was 
cautious with his movements.  Examination of the veteran's 
lumbosacral spine demonstrated moderate spasm, right greater 
than left; tenderness at the L5-S1 level; no tilt; a decrease 
of all movements by 60 percent; no reflex or motor changes; 
and hypoesthesia of the first web space of the right foot 
(L5).  X-rays showed mild narrowing at the L5-S1 level.  The 
examiner provided the impression of chronic lumbosacral 
strain with some signs of right L5 radiculopathy.  

A July 1993 medical report shows that a January 1991 
computerized tomography scan had shown a posterior protruding 
disc at the L4-L5 level which was beginning to impinge upon 
the subarachnoid compartment, obliterating both recesses and 
attenuating the foramina.  The examiner provided the 
impression of herniated nucleus pulposus (HNP).  

In March 1995, the veteran reported that he had re-injured 
his back three days prior to the treatment session.  
Examination showed severe muscle spasm.  The examiner 
diagnosed degenerative lumbosacral spine disease.  In 
November 1995, the veteran sought treatment for low back pain 
radiating down his left leg.  Magnetic resonance imaging 
revealed degenerative disc disease at the L4-5 and L5-S1 
levels, as well as a L4-5 focal fused disc bulge.  

In March 1996, the veteran sought treatment for complaints of 
chronic low back pain radiating down his left leg.  Magnetic 
resonance imaging and electromyographic testing revealed 
degenerative disc disease but no HNP or significant stenosis.  
The examiner assessed chronic back and leg pain secondary to 
arthritis of the spine.  On the same day, the veteran was 
determined to be eligible for, and entitled to, a lumbar 
corset.  

At a June 1997 treatment session for the veteran's left knee, 
the veteran reported that his back problem included 
degenerative disc disease at the L4-5 level.  Two days later, 
the veteran stated that his back was less painful.  

One week later, the veteran was afforded a VA spine 
examination, at which time he complained of increasingly 
severe low back pain that occasionally radiated down his 
right leg.  He described the pain as being of a constant 
aching nature with severe sharp pains upon coughing and 
severe flares of pain recurring on average of "two days 
weekly lasting about one day."  In addition to coughing, he 
reported that any motion involving his back, such as bending 
or lifting, aggravated his pain.  

Examination of the veteran's lumbosacral spine revealed pain 
located around his entire lumbar area with radiation to the 
thoracic spine.  There was no definite evidence of 
radiculopathy; however, the veteran had loss of the normal 
lumbosacral spine curve, and markedly limited motion.  The 
examiner explained that all ranges of motion were objectively 
painful.  Although no specific point tenderness was shown, 
the evaluation did demonstrate severe paraspinal muscle spasm 
which at one point during the range of motion measurements 
was so severe that the veteran could not move for two to 
three minutes.  The examiner noted that magnetic resonance 
imaging and X-rays were taken at the Durham VA Medical Center 
(VAMC) eight months prior to the examination and diagnosed 
degenerative disc disease of the lumbosacral spine.  

In July 1997, the veteran twice complained of back pain.  In 
December 1997, he again reported experiencing back pain and 
was treated with heat to his back as well as with McKenzie 
prone-on-elbows exercises.  However, he was unable to 
complete the leg exercises due to complaints of back pain.  

In a January 1999 questionnaire, the veteran reported that he 
continued to experience pain in his low back as well as in 
the outer areas of his upper thighs.  At the examination, the 
veteran complained of increased pain during and after 
exercise, sitting, standing, walking, bending forward, 
bending backwards, coughing, and sneezing.  He described this 
pain as being of an aching and stabbing nature located over 
his entire lower back and radiating to his thighs down to his 
knees (but no further).  Additionally, he reported that 
muscle relaxants, aspirin, or other anti-inflammatory 
medications did not seem to help his pain and that he had 
been wearing a back support and also had a traction machine 
at home.  

Physical examination demonstrated a stilted gait, a stiffly 
held back, some difficulty rising on his toes and heels, 
marked restriction of low back motion, bilateral lumbar 
muscle spasm and tenderness, mild spine tenderness, positive 
straight leg raising on the right (at 80 degrees), negative 
straight leg raising on the left, and no demonstrable 
sensory, motor, pulse, or reflex deficit of the lower 
extremities.  X-rays taken of the veteran's lumbar spine 
showed degenerative change involving the L5-S1 disc space but 
no evidence of fracture or subluxation.  The examining 
physician recommended ruling out "early disc," and 
diagnosed lumbosacral strain.  

Given the findings as set forth above, the Board concludes 
that the veteran qualifies for an increased (40 percent) 
rating for his lumbar strain.  He has marked limitation of 
forward bending and narrowing of a joint space.  Diagnostic 
Code 5295.  Although he does not satisfy the criteria for the 
40 percent rating in every respect, his pain, severe muscle 
spasm on motion, and the aforementioned narrowing and motion 
deficits lead the Board to conclude that his disability is 
best approximated by the criteria for the 40 percent rating.  
§ 4.7.  Since the 40 percent rating is the highest rating 
assignable for lumbosacral strain, and because the rating 
specifically contemplates problems due to limitation of 
motion, see VAOPGCPREC 36-97 (Dec. 12, 1997), consideration 
of a higher schedular rating on account of limitation of 
motion is not warranted.  


ORDER

Service connection for a left knee disability, defined as 
post-operative ACL repair and degenerative changes of the 
patellofemoral joint, is granted.  

A rating of 40 percent for low back strain is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

